Court of Appeals for the
                            First District of Texas at Houston


                                              Order


Appellate case name:       Jonathan Hall v. The State of Texas

Appellate case number:     01-11-00377-CR & 01-11-00398-CR

Trial court case number:   10-DCR-50712 & 10-DCR-54665


Trial court:               434th District Court of Fort Bend County

       On April 10, 2012, appellant's counsel Carmen Roe moved to withdraw from the above-
captioned appeals and filed a brief concluding that the appeals are frivolous. See Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In re Schulman, 252 S.W.3d 403,
406 (Tex. Crim. App. 2008).

       We find the brief filed on appellant's behalfdeficient. The record indicates that appellant
has waived his right to appeal his guilty pleas in the underlying trial court causes, but retains the
right to appeal the punishment imposed. However, the majority of counsel's argument in the
brief filed with this Court focuses on the frivolousness of issues related to the guilty plea.
Counsel's entire argument with respect to punishment is: "The sentence of thirty (30) years
confinement in the penitentiary is within the statutory range for a first-degree felony. . . .
Therefore, no basis exists to challenge the sentence on appeal." The record on appeal includes a
transcript of the sentencing hearing that is over 350 pages. Nevertheless, the briefprovides no
analysis related to the evidence in this record, including no discussion of any objections made,
whether any rulings on such objections were erroneous, and if so, whether such rulings were
harmful. See High v. State, 573 S.W.2d 807, 812, 813 (Tex. Crim. App. 1978); Williams v.
State, 976 S.W.2d 871, 873 (Tex. App.—Corpus Christi 1998, order); Jeffrey v. State, 903
S.W.2d 776, 779 (Tex. App.—Dallas 1995, no pet.).

        Furthermore, appellant's counsel filed a letter in appeal number 01-11-00398-CR, the
appeal from the conviction in trial court cause number 10-DCR-54665, stating that the appeal
was an incorrect second docketing of the appeal of the conviction in trial court cause number 10-
DCR-50712. This is incorrect. The clerk's records show that appeal number 01-11-00377-CR is
anappeal from a conviction for aggravated sexual assault, while appeal number 01-11-00398-CR